      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/30/2021
                                                                       :
JONATHAN C. BANYAN,                                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     17-cv-4942 (LJL)
                  -v-                                                  :
                                                                       :      OPINION AND
POLICE OFFICER CRAIG SIKORSKI, POLICE                                  :
OFFICER JOSEPH TENNARIELLO, LIEUTENANT                                 :          ORDER
IAN RULE, SERGEANT JOHN BECERRA, THE CITY :
OF NEW YORK,                                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        Defendants Craig Sikorski, Joseph Tennariello, and Ian Rule (“Defendants”) move for a

stay of this civil rights case pending the conclusion of Plaintiff’s retrial in New York state

Supreme Court on charges of resisting arrest and assault in the second degree. Dkt. No. 199.

                                               BACKGROUND

        Plaintiff, a black male, was arrested on March 20, 2016, in New York, New York. He

claims that he was walking down the street in the early morning when Tennariello, an officer

with the New York Police department (“NYPD”), exited his vehicle with his gun drawn and,

without identifying himself as a police officer, tackled Plaintiff and pushed him against a wall.

Tennariello did not answer Plaintiff’s questions about why he was stopping Plaintiff but instead

told him to “shut the f*** up.” At some point, Sikorski, also a NYPD police officer, joined

Tennariello in brutally beating Plaintiff. Lieutenant Rule joined the fray at some point. Plaintiff

ultimately was charged in New York state court with two counts of assault against a police
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 2 of 14




officer in violation of N.Y. Penal Law § 120-.05(3) and one count of resisting arrest in violation

of N.Y. Penal Law § 205.30. He denies resisting arrest and assaulting the police. For their part,

the Defendants deny much of Plaintiff’s account, including that they arrested him without

probable cause. They claim that they had probable cause because Plaintiff met the description of

an individual whom the police had been told had just engaged in a robbery and an assault at that

location.

       Plaintiff was convicted on the state charges on May 17, 2017, and sentenced to five

years’ imprisonment but, on October 27, 2020, the New York State Supreme Court, Appellate

Division, First Department, reversed Plaintiff’s conviction and ordered a new trial. The

Appellate Division found that the trial court had erred in failing to grant Plaintiff’s request for a

justification charge. According to the court, “[v]iewed in the light most favorable to the defense,

the testimony and video evidence show that after defendant resisted police efforts to handcuff

him, approximately eight additional officers joined in a struggle, punching and tasing defendant,

and the police lieutenant used a baton to roll defendant’s Achilles tendon. These facts warranted

a justification charge.” People v. Banyan, 187 A.D.3d 643, 644 (1st Dep’t 2020).

       Plaintiff filed the complaint in this case on June 29, 2017, after he was convicted but

before that conviction was overturned for a new trial. Dkt. No. 2. On August 24, 2020,

Defendants filed their motion for summary judgment. Dkt. No. 153. On November 10, 2020,

Plaintiff wrote to the Court requesting appointment of pro bono counsel to represent him on the

summary judgment motion. Dkt. No. 159. The Court granted the request on the same day. Dkt.

No. 160.

       On March 26, 2021, the Court granted in part and denied in part Defendants’ motion for

summary judgment. Dkt. No. 181. The Court dismissed Plaintiff’s malicious prosecution claim




                                                  2
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 3 of 14




as untimely in light of the fact that state charges were still pending against Plaintiff and thus the

state case had not been resolved in his favor. The Court also granted summary judgment to

Defendants with respect to Plaintiff’s excessive force claims against Defendants Rule and

Becerra but denied summary judgment on Plaintiff’s excessive force claims against Defendants

Tennariello and Sikorski. Finally, noting that Plaintiff had been appointed counsel and that

counsel had requested the opportunity to reopen discovery, the Court denied the motion for

summary judgment on Plaintiff’s false arrest claim as premature but stated “Defendants have the

Court’s leave to move for summary judgment again after any motion for additional discovery is

decided and any additional discovery is taken.” Dkt. No. 181 at 14. On May 3, 2021, the court

granted Plaintiff’s motion to reopen discovery to take the depositions of the three officers who

initiated force against him (Rule, Sikorski, and Tennariello), the officer who used the taser on

him (Becerra), and one of the medical staff who treated him on the night of his arrest. Dkt. No.

192. The Court also granted Plaintiff’s motion to retain an expert witness on police procedures

and to use the Southern District of New York Pro Bono Fund for the expert fees. Id. On June

22, 2021, the Court granted Plaintiff’s unopposed motion for a one-week extension of the

discovery schedule to July 9, 2021, so that Plaintiff would be able to take the depositions of

Tennariello, Rule, and Becerra and submit Plaintiff’s expert report. Dkt. Nos. 197, 198. The

Court also granted Defendants’ request that they be granted additional time to submit their own

expert reports. Id. On May 27, 2021, the Court denied Plaintiff’s motion for reconsideration of

its order dismissing Plaintiff’s claims against defendants Rule and Becerra. Dkt. No. 194.

       The parties have completed the five depositions the Court permitted and Plaintiff has

provided Defendants with an expert report. Defendants report that they do not intend to depose

Plaintiff’s expert or to submit their own report but plan to move to preclude him from testifying




                                                  3
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 4 of 14




at trial. Dkt. No. 199 at 2. (Defendants also note that they are awaiting document discovery

from Plaintiff. Id. at 2 n.2.) Defendants indicate that they plan to move again for summary

judgment.

       Defendants now argue for a stay of all further proceedings, including summary judgment

briefing and motions to preclude, on both Plaintiff’s excessive force and on his false arrest

claims. They report, “upon information and belief, the District Attorney’s Office intends to,

once again, prosecute Plaintiff for charges stemming from his March 20, 2016 arrest,” and that

the case is in the “Trials calendar section and the new appearance date is September 8, 2021.”

Dkt. No. 199. In the event that Plaintiff is convicted of the charges against him in state court,

they note that his false arrest claims would be barred and they would move for summary

judgment. Id. at 3.1

       This is Defendants’ second motion for a stay of this case. On November 16, 2020, while

the motion for summary judgment was pending, Defendants moved for a stay by letter motion.

Dkt. No. 162. Defendants noted that Plaintiff’s criminal case was remanded for a new trial and

thus that the “criminal action giving rise to the instant civil action is currently pending once

again.” Id. at 2. Defendants argued that if the criminal case were resolved in the State’s favor

that would bar Plaintiff’s false arrest and malicious prosecution claims and thus that a stay was

prudent. Id. On December 1, 2020, the Court denied the motion for a stay, adding that

Defendants could renew the motion for a stay after a decision on the then-pending motions for

summary judgment. Dkt. No. 165. On December 2, 2020, Defendants moved for

reconsideration of that Order. Dkt. No. 166. The Court denied the motion for reconsideration




1
  Defendants also note that Plaintiff would be barred from bringing a malicious prosecution
claim, but the Court has already dismissed that claim.


                                                  4
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 5 of 14




because Defendants did not state any facts or law that the Court did not consider when it initially

denied the motion for a stay.

       The then-pending motion for summary judgment has been decided. The Court will

consider the motion for a stay based on the current procedural posture of the case.

                                          DISCUSSION

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 96 (2d

Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). At the same time,

however, “[a] stay of a civil case is an extraordinary remedy,” Hicks v. City of New York, 268 F.

Supp. 2d 238, 241 (E.D.N.Y. 2003) (denying stay of a § 1983 claim pending a state court

action); see Louis Vuitton Malletier S.A., 676 F.3d at 98, and the burden is on the person seeking

a stay to establish its need, see Clinton v. Jones, 520 U.S. 681, 708 (1997). In the past, courts

have considered the following six factors in determining whether to grant a stay of a civil

proceeding in favor of a parallel criminal proceeding: “1) the extent to which the issues in the

criminal case overlap with those presented in the civil case; 2) the status of the case, including

whether the defendants have been indicted; 3) the private interests of the plaintiffs in proceeding

expeditiously weighted against the prejudice to plaintiffs caused by the delay; 4) the private

interests of and burden on the defendants; 5) the interests of the courts; and 6) the public

interest.” Trs. of Plumbers & Pipefitters Nat’l Pension Fund v. Transworld Mech., Inc., 886 F.

Supp. 1134, 1139 (S.D.N.Y. 1995) (Chin, J.); see also Johnson v. N.Y.C. Police Dep’t, 2003 WL

21664882, at *1 (S.D.N.Y. July 16, 2003) (applying 6-factor test to civil rights claim); Estes-El

v. Long Island Jewish Med. Ctr., 916 F. Supp. 268, 270 (S.D.NY. 1995) (holding that court




                                                  5
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 6 of 14




should consider the following five factors in deciding whether to stay civil rights claim in favor

of state court criminal action: “(1) the private interests of the plaintiffs in proceeding

expeditiously with the civil litigation as balanced against the prejudice to the plaintiffs if

delayed; (2) the private interests of and burden on the defendants; (3) the interests of the courts;

(4) the interests of persons not parties to the civil litigation; and (5) the public interest”) (quoting

Volmar Distribs., Inc. v. N.Y. Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993)). “These tests,

however, no matter how carefully refined, can do no more than act as a rough guide for the

district court as it exercises its discretion.” Louis Vuitton Malletier S.A., 676 F.3d at 99.

Ultimately, the determination whether to grant a stay depends on “the district court’s studied

judgment as to whether the civil action should be stayed based on the particular facts before it

and the extent to which such a stay would work a hardship, inequity, or injustice to a party, the

public or the court.” Id. In exercising that discretion, the Court is sensitive to the public interest

in the “prompt resolution” of claims as well as “the public’s interest” in the prosecution of the

rights established by the Constitution and enforceable through congressional statute. Id. at 101,

        A court’s decision whether to grant a stay involves a balancing act. In weighing the

relevant factors, the Court reaches different conclusions with respect to Plaintiff’s false arrest

claim and his excessive force claim viewed as a standalone and will require further briefing from

Plaintiff as to whether he intends to pursue his false arrest claims and whether, if so, the Court

can and should permit the two claims to be tried separately or should stay the entire case.

        The Court reads the Supreme Court and the Second Circuit as strongly suggesting, if not

holding, that a stay should be granted of a Section 1983 false arrest claim when a state court

criminal prosecution is pending. The Supreme Court stated in Wallace v. Kato, 549 U.S. 384

(2007), that “[i]f a plaintiff files a false-arrest claim before he has been convicted (or files any




                                                   6
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 7 of 14




other claim related to rulings that will likely be made in a pending or anticipated criminal trial), it

is within the power of the district court, and in accord with common practice, to stay the civil

action until the criminal case or the likelihood of a criminal case is ended.” Id. at 393-94. The

Court explained: “If the plaintiff is ultimately convicted, and if the stayed civil suit would

impugn that conviction, Heck [v. Humphrey, 512 U.S. 477 (1994)] will require dismissal;

otherwise, the civil action will proceed, absent some other bar to suit.” Id. at 394 (quoting

Edwards v. Balisok, 520 U.S. 641, 649 (1997)).

       The Second Circuit held in Mack v. Varelas, 835 F.2d 995 (2d Cir. 1987) that where “one

possible outcome of the state court proceedings could negate an essential element” of a

plaintiff’s civil rights claim, “adjudication [of the civil claim] should not proceed until the state

court criminal proceedings have been concluded.” Id. at 999. The court thus stated in Mack that

“the postponement of adjudication of Mack’s present claim is warranted because a sequence

leading to conviction at a new trial could definitively establish that Mack has suffered no injury.”

Id.

       It could be argued that neither Mack nor Wallace are dispositive of Defendants’ request

that further proceedings be stayed with respect to the false arrest claim. Wallace stated that it is

in “accord with common practice” to stay the action with the false arrest claim. It did not say it

was required, regardless of the facts. In Mack, the question before the Court was whether the

case should be stayed rather than dismissed. It is not clear that the plaintiff, or anyone, was

pressing for immediate trial.

       However, Defendants are on solid grounds in arguing that they should not be required to

go to trial on the false arrest claim here before the conclusion of the state criminal case. Were

Plaintiff to be convicted of the state criminal charges he is facing, his false arrest claim would be




                                                   7
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 8 of 14




barred for two separate reasons.

       First, under the common law rule adopted as part of Section 1983, “a conviction of the

plaintiff following the arrest is viewed as establishing the existence of probable cause.”

Cameron v. Fogarty, 806 F.2d 380, 387 (2d Cir. 1986). The rule “constitutes a refusal as a

matter of principle to permit any inference that the arrest of a person thereafter adjudged guilty

had no reasonable basis.” Id.

       Second, “probable cause to arrest is a prerequisite” to the crime of resisting arrest with

which Plaintiff is charged in state court and if there were no probable cause Plaintiff could not be

guilty of resisting arrest. Curry v. City of Syracuse, 316 F.3d 324, 336 (2d Cir. 2003) (quoting

People v. Mohamadou, 698 N.Y.S.2d 445, 447–48 (N.Y. Crim. Ct.1999)); see also People v.

Jensen, 654 N.E.2d 1237, 1240 (N.Y. 1995) (“A key element of resisting arrest is the existence

of an authorized arrest, including a finding that the arrest was premised on probable cause”);

People v. Peacock, 496 N.E.2d 683, 683-84, 676-77 (N.Y. 1986) (holding that a defendant

cannot be guilty of resisting arrest when there was no probable cause that authorized defendant’s

arrest). Plaintiff’s false arrest claim rests on the notion that he was arrested without probable

cause. Assuming Plaintiff is convicted of resisting arrest, then, the successful prosecution of his

false arrest claim would necessarily “demonstrate the invalidity of his conviction” and would be

barred under Heck. Heck v. Humphrey, 512 U.S. 477, 486-87 & n.6 (noting that “[a]n example

of . . . a § 1983 action that does not seek damages directly attributable to conviction or

confinement but whose successful prosecution would necessarily imply that the plaintiff’s

criminal conviction was wrongful—would be the following: A state defendant is convicted of

and sentenced for the crime of resisting arrest, defined as intentionally preventing a peace officer

from effecting a lawful arrest. . . . He then brings a § 1983 action against the arresting officer,




                                                  8
      Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 9 of 14




seeking damages for violation of his Fourth Amendment right to be free from unreasonable

seizures. In order to prevail in this § 1983 action, he would have to negate an element of the

offense of which he has been convicted. Regardless of the state law concerning res judicata . . .

the § 1983 action will not lie.”).

       Each of those reasons why a false arrest claim cannot proceed in the face of a state

criminal conviction also supports the notion that a false arrest verdict should not stand in the face

of a state criminal conviction and thus supports the contention that Plaintiff’s false arrest claim

should not proceed ahead of his state criminal trial. If, as the Second Circuit explained in

Cameron, as a matter of policy, a person adjudged guilty of a crime should not be permitted to

pursue a claim for false arrest, it follows he should not be able to recover on a false arrest claim

on a theory that would require him to prove that there was no probable cause he committed a

crime. It should make no difference whether the conviction of the state crime precedes trial of

his civil claim or immediately follows it. Plaintiff seeks to have the Court adjudicate a summary

judgment motion and a jury to decide Plaintiff’s false arrest claim only to have that verdict upset

if defendant is later found guilty.

       The rationale that supports a stay of the false arrest claim until the conclusion of

Plaintiff’s criminal case applies even if Plaintiff has appended to it an excessive force claim.

The same inefficiencies would apply to trial of the false arrest claim even if, as part of that same

trial, a jury would also have to decide whether excessive force was used. The jury would still be

forced, in the context of the false arrest claim, to decide an issue presented—and that will shortly

be resolved—in the criminal case. Indeed, claims of false arrest frequently are coupled with

claims of use of excessive force. After all, the elements of the two claims are similar. “To

determine whether the amount of force applied to a plaintiff was unreasonable [i.e., sufficient to




                                                  9
     Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 10 of 14




give rise to an excessive force claim], courts consider ‘the severity of the crime at issue, whether

the suspect poses an immediate threat to the safety of the officers and others, and whether [the

suspect] is actively resisting arrest or attempting to evade arrest by flight.’” Henry v. City of

New York, 2021 WL 1648029, at *5 (S.D.N.Y. Apr. 27, 2021) (quoting Graham v. Connor, 490

U.S. 386, 396 (1989)); see also Brown v. City of New York, 798 F.3d 94, 100 (2d Cir. 2015)

(same). Thus, the protection against duplicative and unnecessary litigation the stay is intended to

provide would be rendered illusory if it could be evaded by the simple expedient of adding an

additional claim of excessive force.

       The Court reaches a different conclusion with respect to a standalone excessive force

claim. Heck does not prevent a plaintiff convicted of assault and resisting arrest from

successfully claiming that excessive force was used in his arrest. See Shepard v. Attea, 710 F.

App’x 15, 17-18 (2d Cir. 2017); Tracy v. Freshwater, 623 F.3d 90, 99-100 (2d Cir. 2010); Baez

v. City of New York, 2019 WL 1050996, at *4 (E.D.N.Y. Mar. 3, 2019) (“[a]lthough plaintiff

cannot deny in this case that he attempted to assault the court officers, that does not prohibit him

from claiming that even after the attempted assault, the amount of forced used by the court

officers was unreasonable under the Fourth Amendment.”); Gardner v. Robinson, 2017 WL

8890294, at *3 (S.D.N.Y. Nov. 22, 2017), report and recommendation adopted in part and

rejected in part, 2018 WL 722858 (S.D.N.Y. Feb. 6, 2018) (“a plaintiff may still bring a claim

for excessive force when he has been convicted of assault, because even if he assaulted officers

during an altercation, he could show that the officers used excessive force in subduing him.”). A

defendant’s conduct in initiating an altercation or resisting arrest does not give law enforcement

license thereafter to use excessive force against him. See Shepard, 710 F. App’x at 17 (“the

elements of excessive force and second degree assault under N.Y. Penal Law § 120.05(7) are not




                                                 10
     Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 11 of 14




incompatible”); Johnson v. Suffolk County, 2021 WL 1163021, at *3 (E.D.N.Y. Mar. 26, 2021).

Indeed, “it is axiomatic that a lawful arrest can be accomplished by excessive force.” Kuar v.

Mawn, 2011 WL 838911, at *11 (E.D.N.Y. Mar. 4, 2011) (Bianco, J.); see Poventud v. City of

New York, 750 F.3d 121, 132 (2d Cir. 2014) (“when a suspect sues his arresting officer for

excessive force, a § 1983 suit may proceed even if the suspect is ultimately convicted of resisting

arrest.”).

        “[P]laintiff's excessive force claim has no bearing or impact on his underlying

conviction” or on the state court criminal proceedings. Kuar, 2011 WL 838911, at *11.

Defendants do not argue that this is a case like Mack in which the outcome of a trial could

“negate an essential element” of the plaintiff’s claim, 835 F.2d at 999, or even like Jackson v.

Suffolk County Homicide Bureau, 135 F.3d 254 (2d Cir. 1998), in which the plaintiff sought to

try in his civil case an issue (the use of force) that he claimed in his criminal appeal made his

confessions inadmissible. The State’s criminal case can proceed even if there is a favorable

verdict for Plaintiff on his excessive force claim and Plaintiff’s civil case will proceed even if

there is a favorable verdict for the State in the criminal case.

        With respect to Plaintiff’s excessive force claim, the Plumbers factors, adopted by the

Second Circuit in Louis Vuitton Malletier S.A., weigh against a stay. There is overlap between

the criminal case and the civil case in that they both arise from the same incident and that

evidence developed in one case might be relevant to a defense to the other; Defendants are

correct that Plaintiff’s resistance and the question whether he assaulted the police officers are

relevant to whether the force exercised by the police against him was excessive. At the same

time, it is not dispositive. The status of the criminal case also weighs in favor of the Defendants.

Plaintiff has been indicted.




                                                  11
     Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 12 of 14




        The other Plumbers factors, however, all weigh in favor of Plaintiff. The Plaintiff has a

private interest in proceeding expeditiously. This case has now been pending for over four years

with Plaintiff unable to get a public airing of his claims of police brutality, and Defendants are

now asking for further delay. There has been no showing that the “related criminal proceedings

are imminent or pending.” Louis Vuitton Malletier S.A., 676 F.3d at 98. It is not clear when the

case will be tried. That further delay, moreover, will not be the result of any conduct by

Plaintiff. It will be the result of mistakes that the prosecution and the trial court made in

Plaintiff’s criminal proceedings. Defendants also have articulated no prejudice to them from

proceeding to trial on the excessive force claim. This is not a case where the Defendants are

invoking their Fifth Amendment rights. See Louis Vuitton Malletier S.A., 676 F.3d at 97-98.

Nor have Defendants argued that the “public’s ‘weighty interest in the prosecution of the

criminal matter’ weight in favor of granting a stay” of the excessive force claim or that there is a

risk to “the integrity of the criminal proceeding.” SEC v. Berman, 2021 WL 2895148, at *3

(S.D.N.Y. June 8, 2021) (quoting SEC v. Carroll, 2020 WL 1272287, at *5 (S.D.N.Y. Mar. 17,

2020)). Defendants presumably already have testified in the state criminal case to the extent they

have relevant testimony to offer. The element of surprise inherent to certain criminal

proceedings, if there was one here, has already been compromised. Plaintiff is being retried.

Defendants have testified at depositions in this case as well. They will also have to testify at a

trial in this case regardless when it happens; the burden will be identical.

        There is also a judicial interest in the adjudication of the excessive force claims without

further delay. This Court will have to adjudicate the case at some point. The law encourages the

timely filing and pursuit of lawsuits and frowns on delay to the point where there is a risk that

“evidence has been lost, memories have faded, and witnesses have disappeared.” See Gabelli v.

S.E.C., 568 U.S. 442, 448 (2013) (quoting R.R. Telegraphers v. Ry. Express Agency, Inc., 321 U.S.


                                                   12
     Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 13 of 14




342, 348-49 (1944)).

        Finally, the public interest disfavors a stay. Plaintiff and Defendants present diametrically

opposed views of the facts. On Plaintiff’s account, he was assaulted senselessly by a horde of

officers who did not tell him why he was being stopped. On Defendants’ account, they had probable

cause and Plaintiff resisted arrest. The public interest lies in the dispute being speedily resolved so

that, if Plaintiff is right, officers who have violated a civilian’s rights are appropriately identified and

punished and so that, if Defendants are right, their names are cleared and they can perform their jobs

free of the cloud created by Plaintiff’s accusations.

        The Court would permit Plaintiff’s case to go forward if only the excessive force claim were

involved. It is not clear from the record before the Court, however, whether Plaintiff is prepared to

proceed on his excessive force claim alone and to dismiss his false arrest claim or whether—

assuming he still intends to prosecute his false arrest claim—the Court has authority to bifurcate the

two claims and should exercise it. Accordingly, the Court directs Plaintiff to inform the Court by

three weeks from the date of this Order whether he is prepared to proceed on his excessive force

claim alone and to dismiss his false arrest claim or whether—assuming he still intends to prosecute

his false arrest claim—the Court has authority and should exercise it to bifurcate the two claims

under Federal Rule of Civil Procedure 42(b). Plaintiff’s submission should be no longer than 3-

single spaced pages and filed on ECF. Defendants shall have one week from the date of Plaintiff’s

submission to address the question whether the excessive force and false arrest claims may be

severed. Assuming that Plaintiff does not wish to drop the false arrest claims and the Court

concludes that the two claims cannot be severed, the Court will stay the entire case pending the

conclusion of the state court proceedings.




                                                     13
    Case 1:17-cv-04942-LJL-DCF Document 201 Filed 07/30/21 Page 14 of 14




      SO ORDERED.


Dated: July 30, 2021                  __________________________________
       New York, New York                        LEWIS J. LIMAN
                                             United States District Judge




                                     14
